Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 11/15/2021. 
Claims 1, 2, 4-8, 21, 22, 24-30 and 32 are pending in the application. 
The claim objection and claim rejections have been withdrawn in view of the amendments made.
EXAMINER'S AMENDMENT	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ovanezian (reg. 41,236) on 11/18/2021.

The application has been amended as follows: 

1. (Currently amended) A method comprising: 
 	initiating a dynamic tracing operation on a service, wherein the service comprises a plurality of method calls; 
by using the dynamic tracing operation:
 	 generating, by executing the service, a span comprising timing information associated with the service, wherein the span comprises a plurality of nested spans associated with the plurality of method calls; 
determining, by a processing device, whether one or more method calls of the plurality of method calls are causing the service to underperform in view of the plurality nested spans comprises: 
identifying a corresponding anticipated time for each of the plurality of method calls; 
determining a deviation between a corresponding anticipated time and corresponding timing information of each of the plurality of nested spans for each of the plurality of method calls; 
determining whether the deviation between the corresponding anticipated time and the corresponding timing information of each of the plurality of method calls satisfies a deviation threshold; 
in response to determining that the deviation between the corresponding anticipated time and the corresponding time for the one or more method calls of the plurality of method calls satisfies the deviation threshold, determining that the one or more method calls of the plurality of method calls are causing the service to underperform; and 
in response to determining that the one or more method calls of the plurality of method calls are causing the service to underperform, performing a remedial action associated with the one or more method calls by increasing a number of connections to a database pool to increase bandwidth.  
21. (Currently amended) A system comprising: 
a memory; and 
hardware processing device, operatively coupled to the memory, configured to: 
 	initiate a dynamic tracing operation on a service, wherein the service comprises a plurality of method calls; 
by using the dynamic tracing operation:
generate, by executing the service, a span comprising timing information associated with the service, wherein the span comprises a plurality of nested spans associated with the plurality of method calls;
determine whether one or more method calls of the plurality of method calls are causing the service to underperform in view of the plurality of nested spans, wherein to determine whether the one or more method calls of the plurality of method calls are causing the service to underperform in view of the plurality of nested spans, the processing device is further to: 
identify a corresponding anticipated time for each of the plurality of method calls; 
determine a deviation between a corresponding anticipated time and corresponding timing information of each of the plurality of nested spans for each of the plurality of method calls; 
determine whether the deviation between the corresponding anticipated time and the corresponding timing information of each of the plurality of method calls satisfies a deviation threshold; 
in response to determining that the deviation between the corresponding anticipated time and the corresponding time for the one or more method calls of 
in response to determining that the one or more method calls of the plurality of method calls are causing the service to underperform, perform a remedial action associated with the one or more method calls by increasing a number of connections to a database pool to increase bandwidth.  
29. (Currently amended) A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to:
 	 initiate a dynamic tracing operation on a service, wherein the service comprises a plurality of method calls; 
by using the dynamic tracing operation:
generate, by executing the service, a span comprising timing information associated with the service, wherein the span comprises a plurality of nested spans associated with the plurality of method calls;
determine whether one or more method calls of the plurality of method calls are causing the service to underperform in view of the plurality of nested spans, wherein to determine whether the one or more method calls of the plurality of method calls are causing the service to underperform in view of the plurality of nested spans, the processing device is further to: 
identify a corresponding anticipated time for each of the plurality of method calls; 

determine whether the deviation between the corresponding anticipated time and the corresponding timing information of each of the plurality of method calls satisfies a deviation threshold; 
in response to determining that the deviation between the corresponding anticipated time and the corresponding time for the one or more method calls of the plurality of method calls satisfies the deviation threshold, determine that the one or more method calls of the plurality of method calls are causing the service to underperform; and 
in response to determining that the one or more method calls of the plurality of method calls are causing the service to underperform, perform a remedial action associated with the one or more method calls by increasing a number of connections to a database pool to increase bandwidth.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While Agarwal teaches performing error analysis in microservices identifying a root cause error span for a trace, Agarwal and the prior arts of record, taken alone or in combination, do not teach by using the dynamic tracing operation: generating, by executing the service, a span comprising timing information associated with the service, wherein the span comprises a plurality of nested spans associated with the plurality of method calls; determining, by a processing device, whether one or more .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193